Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1:
	Pearton et al. (GaN-based diodes and transistors for chemical, gas, biological and pressure sensing) discloses, in Figure 24, a surface acoustic wave (SAW) radio-frequency identification (RFID) sensor chip comprising: a piezoelectric substrate, said substrate comprising a piezoelectric layer and a multilayer heterojunction structure, said structure being made of III-V single-crystalline or polycrystalline semiconductor layers, deposited on said piezoelectric layer and comprising at least one buffer layer and at least one barrier layer, said layers being stacked alternately (Pages R978-R980; Section 2.5); 
at least one pair of metal interdigitated transducers (IDT) mounted on said piezoelectric substrate, for receiving a radio frequency (RF) input signal, transducing said input signal into a surface acoustic wave (SAW), propagating said surface acoustic wave along a surface of said piezoelectric substrate and transducing said propagated surface acoustic wave into an output RF signal (Page R987 and R989; Section 2.9; Equation 19)
at least one normally-on or normally-off two-dimensional electron gas (2DEG) or two- dimensional hole gas (2DHG) structure deposited grown or recessed in said multilayer heterojunction structure on said piezoelectric substrate to form a normally-on or normally-off 2DEG or 2DHG conducting channel in said multilayer heterojunction structure at the interface between said buffer layer and said barrier layer (Pages R985-986, section 2.8: 2nd paragraph), 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOHN W POOS/Primary Examiner, Art Unit 2896